           Case 2:20-cv-00080-JRG Document 12 Filed 04/27/20 Page 1 of 1 PageID #: 66

/9 +-- #()'(-$ ?AIVER OF THE <ERVICE OF <UMMONS



                                      >86=32 <=/=3< 26<=;61= 19>;=
                                                                  FOR THE
                                                         $'01*/- 2ISTRICT
                                                     @@@@@@@@@@  #,01/,(1 OF
                                                                          .+ @@@@@@@@@@
                                                                             &*2'0

                                                                             $
                              +7.69>633                                      $
                                 V&                                          $   1IVIL /CTION 8O&
                                                                             $
                            '23291.9>                                        $

                                            2#)1&- ,' /(& .&-1)$& ,' .0**,+.

=O.
             #*.82 :3 >52 ;7.69>633C= .>>:<92B :< ?9<2;<2=29>21 ;7.69>633$

       6 HAVE RECEIVED YOUR REQUEST TO WAIVE SERVICE OF A SUMMONS IN THIS ACTION ALONG WITH A COPY OF THE COMPLAINT%
TWO COPIES OF THIS WAIVER FORM% AND A PREPAID MEANS OF RETURNING ONE SIGNED COPY OF THE FORM TO YOU&

          6% OR THE ENTITY 6 REPRESENT% AGREE TO SAVE THE EXPENSE OF SERVING A SUMMONS AND COMPLAINT IN THIS CASE&

         6 UNDERSTAND THAT 6% OR THE ENTITY 6 REPRESENT% WILL KEEP ALL DEFENSES OR OBJECTIONS TO THE LAWSUIT% THE COURT\S
JURISDICTION% AND THE VENUE OF THE ACTION% BUT THAT 6 WAIVE ANY OBJECTIONS TO THE ABSENCE OF A SUMMONS OR OF SERVICE&

          6 ALSO UNDERSTAND THAT 6% OR THE ENTITY 6 REPRESENT% MUST FILE AND SERVE AN ANSWER OR A MOTION UNDER ;ULE )* WITHIN
            FROM           & 6F 6 FAIL TO DO SO% A DEFAULT JUDGMENT WILL BE ENTERED AGAINST ME OR THE ENTITY 6 REPRESENT&



2ATE. April 26, 2020
                                                                                            ,649.>?<2 :3 >52 .>>:<92B :< ?9<2;<2=29>21 ;.<>B

                                                                                   Jeffrey L. Johnson
       +<69>21 9.82 :3 ;.<>B A.6@694 =2<@602 :3 =?88:9=                                                       +<69>21 9.82
                                                                                    Orrick, Herrington & Sutcliffe LLP
                                                                                    609 Main, 40th Floor
                                                                                    Houston, TX 77002
                                                                                                                 &11<2==

                                                                                    jj@orrick.com
                                                                                                             (%8.67 .11<2==

                                                                                    713.658.6400
                                                                                                           -272;5:92 9?8/2<

                                           %A@D @< #B<95 0;;646??3>D &C=6;?6? <7 .6>B9;8 3 .A::<;?

          ;ULE , OF THE 4EDERAL ;ULES OF 1IVIL :ROCEDURE REQUIRES CERTAIN DEFENDANTS TO COOPERATE IN SAVING UNNECESSARY EXPENSES OF SERVING A SUMMONS
AND COMPLAINT& / DEFENDANT WHO IS LOCATED IN THE >NITED <TATES AND WHO FAILS TO RETURN A SIGNED WAIVER OF SERVICE REQUESTED BY A PLAINTIFF LOCATED IN
THE >NITED <TATES WILL BE REQUIRED TO PAY THE EXPENSES OF SERVICE% UNLESS THE DEFENDANT SHOWS GOOD CAUSE FOR THE FAILURE&

          Z5OOD CAUSE[ DOES 9:> INCLUDE A BELIEF THAT THE LAWSUIT IS GROUNDLESS% OR THAT IT HAS BEEN BROUGHT IN AN IMPROPER VENUE% OR THAT THE COURT HAS
NO JURISDICTION OVER THIS MATTER OR OVER THE DEFENDANT OR THE DEFENDANT\S PROPERTY&

        6F THE WAIVER IS SIGNED AND RETURNED% YOU CAN STILL MAKE THESE AND ALL OTHER DEFENSES AND OBJECTIONS% BUT YOU CANNOT OBJECT TO THE ABSENCE OF
A SUMMONS OR OF SERVICE&

           6F YOU WAIVE SERVICE% THEN YOU MUST% WITHIN THE TIME SPECIFIED ON THE WAIVER FORM% SERVE AN ANSWER OR A MOTION UNDER ;ULE )* ON THE PLAINTIFF
AND FILE A COPY WITH THE COURT& 0Y SIGNING AND RETURNING THE WAIVER FORM% YOU ARE ALLOWED MORE TIME TO RESPOND THAN IF A SUMMONS HAD BEEN SERVED&
